                                        LAW OFFICES OF                        USDC SDNY
                                      DONALD J. WEISS                         DOCUMENT
                                     363 Seventh Avenue, 4th Floor            ELECTRONICALLY FILED
                                      New York, New York 10001                DOC #:
                                             212-967-4440                     DATE FILED: 11/26/2019
                                   DJWLAW@MINDSPRING.COM

                                                          November 25, 2019
                                    Application GRANTED. The initial pretrial conference, scheduled for
Honorable Lorna G. Schofield        December 5, 2019, is adjourned to January 9, 2020, at 10:40 a.m.
United States District Court        Plaintiffs shall file a status letter regarding the efforts to serve
Southern District                   Defendants, or file affidavits of service, by December 6, 2019.
500 Pearl Street
New York, NY 10007                Dated: November 26, 2019
                                         New York, New York
   Re:          Jose Hernandez v, Sammy’s S.B. Rest. Corp., et. al.,
                Case # 19 Civ 9006

Dear Judge Schofield:

        An initial case management conference is scheduled on December 5, 2019 at 10:40 am.
This case was filed on September 27, 2019. The complaint was sent out to both defendants on
October 8, 2019, with a request to waive service. There was no response. The complaint is
currently out for service and we have not yet received affidavits of service.

       In light of the foregoing, I respectfully request that the upcoming conference be
rescheduled to a date in early January. This is the first request for adjournment. In accordance
with your rules, any additional order concerning the conference will be mailed to both
defendants, along with the original order already sent.

      To avoid scheduling conflicts, I am advising the Court that I am on vacation out of state
from December 8, 2019 to December 23, 2019.

         I appreciate your time and attention to this matter.


                                                       Very truly yours,
                                                          Donald J. Weiss
                                                       Donald J. Weiss
